This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1959
                                     A15-1963

     In the Matter of the Welfare of the Child of: W. J. C., III, and G. A. C., Parents.

                                    Filed July 5, 2016
                                        Affirmed
                                      Reilly, Judge

                               Carver County District Court
                                  File No. 10-JV-15-183

Carol J. Mayer, Mayer Law Office, LLC, Arlington, Minnesota (for appellant G.A.C.)

Marla M. Zack, Anne Heimkes Tuttle, Tuttle Family Law & Mediation, P.A., Shakopee,
Minnesota (for appellant W.J.C.)

Mark Metz, Carver County Attorney, Jennifer L. Christensen, Assistant County Attorney,
Chaska, Minnesota (for respondent)

Dianne Schafer, State of Minnesota Guardian Ad Litem Program, Chaska, Minnesota
(guardian ad litem)

       Considered and decided by Smith, Tracy M., Presiding Judge; Worke, Judge; and

Reilly, Judge.

                         UNPUBLISHED OPINION

REILLY, Judge

       Appellant-mother G.A.C. and appellant-father W.J.C. challenge the district court’s

order terminating the parental rights of both parents to their child, Z.K.C. Because a
statutory ground for termination exists and termination is in the child’s best interest, we

affirm.

                                             FACTS

          Following trial, the district court made extensive and detailed findings of fact which

are summarized here. G.A.C. and W.J.C. are the biological parents of Z.K.C., born in

November 2009. G.A.C.’s custodial rights to her eldest two children were involuntarily

transferred to relatives in January 2004 due to drug abuse, neglect, and domestic violence.

In September 2009, Carver County Community Social Services (CCCSS) learned that

G.A.C. was pregnant with Z.K.C. Because of the prior involuntary transfer of custody,

CCCSS assigned the case to a child welfare and protection case manager (the case

manager) for a child welfare assessment. The case manager visited appellants and noticed

a strong smell of marijuana inside the home. The case manager was concerned about how

small G.A.C. was, given the stage of her pregnancy. W.J.C. called the case manager the

following day “screaming at [her], yelling at [her], and threatening to sue [her]” if she

spoke to them or visited their home again.

          Z.K.C. was born prematurely in November 2009 as a special-needs child, and the

doctor was concerned about Z.K.C.’s health and development. G.A.C. and W.J.C. did not

believe that Z.K.C. was a special-needs child. CCCSS filed a child-in-need-of-protection-

or-services (CHIPS) petition due to concerns about appellants’ history of substance abuse,

their history of domestic violence and fighting, and their inability to care for a child with

special needs. The case manager referred appellants to Connected Families to assist with




                                                2
setting up a safety network and safety planning, and gave financial resources to assist

appellants in providing a safe home environment for Z.K.C.

        CCCSS social workers experienced difficulty meeting with appellants during this

period. Appellants continued to abuse substances and engage in violent behavior. CCCSS

created a safety plan for Z.K.C. which included a condition that appellants could not have

drugs or alcohol in the home. W.J.C. did not participate in the majority of the meetings

related to Z.K.C.’s safety plan, and appellants regularly cancelled appointments with the

social workers. CCCSS closed the CHIPS petition without an adjudication in June 2010,

despite ongoing concerns about appellants’ ability to parent Z.K.C. or follow the safety

plan.

        In March 2010, CCCSS referred Z.K.C. to the First Step program to address

Z.K.C.’s doctor’s concerns about Z.K.C.’s developmental issues. An early childhood

intervention teacher had difficulty scheduling home visits with appellants. The teacher

visited the home in fall 2010 and noted her concerns about Z.K.C.’s developmental and

cognitive delays. Shortly thereafter, G.A.C. moved out of the family’s home but did not

inform CCCSS about her new address. G.A.C. stated that she was moving because she

was fearful of W.J.C., and testified to two domestic violence incidents where W.J.C.

became physically abusive and hit G.A.C. Z.K.C. was asleep in his bedroom during these

incidents. Appellants admitted to abusing alcohol and drugs during this period. Appellants

continued to have domestic problems in January and February 2011, and W.J.C. petitioned

for an order for protection on behalf of himself and Z.K.C. against G.A.C. and her then-

boyfriend.


                                            3
       CCCSS again had contact with the family in March 2011, and identified appellants’

case as one involving chronic neglect. A chronic-neglect case is a case that includes a child

under the age of five in the family, with at least two previous reports of maltreatment,

where one of the reports is substantiated or there is a determination that services are needed.

CCCSS found that Z.K.C.’s circumstances fit the criteria for chronic neglect. CCCSS

updated the family plan and performed an assessment interview. Appellants continued to

abuse methamphetamine, and there were reports of domestic violence in the home in May

and June 2011. W.J.C. and G.A.C. denied the reports and refused CCCSS entry into the

home. CCCSS considered the risk-level to Z.K.C. “high,” and noted that Z.K.C. looked

“unkept,” tiny, and was failing to thrive. CCCSS had 16 visits scheduled with Z.K.C.

between March and September 2011, but appellants cancelled 6 of the 16 visits.

       In September 2011, W.J.C. was arrested for domestic assault against G.A.C. for

punching her in the face. Z.K.C. was asleep in the home. W.J.C. claimed that G.A.C. was

using methamphetamine in front of Z.K.C. on the date of the assault, and found spoons and

needles associated with drug use on the dryer. CCCSS received additional reports in

October 2011 that G.A.C. was using methamphetamine at home in front of Z.K.C. and,

during one incident, was unconscious on the floor for 12 hours. A neighbor heard Z.K.C.

crying and broke into the home to find G.A.C. covered in her own vomit on the floor and

Z.K.C. crying in his crib. A hair follicle test performed on Z.K.C. came back positive for

cocaine and THC. While in the hospital, G.A.C. told CCCSS she was afraid W.J.C. was

going to kill her. CCCSS removed Z.K.C. from his parents’ care on October 12, 2011, and

filed a second CHIPS petition alleging chronic neglect, due to his parents’ behavior and


                                              4
condition, the environment in which Z.K.C. was residing, as well as the severe and

consistent use of methamphetamine by the parents. Z.K.C. was placed in foster care where

he made progress, “looked healthier,” and appeared “well kept.” The district court

adjudicated Z.K.C. as a child in need of protection or services in December 2011.

       Z.K.C. was reunified with his parents in fall 2012 on a trial home visit. CCCSS

continued to have concerns about Z.K.C.’s safety and stability because G.A.C. had a

positive urinalysis, and CCCSS received reports that appellants were not complying with

the terms of their court-ordered treatment. CCCSS set up a safety network and created a

safety plan to ensure Z.K.C.’s safety so that he could be returned to appellants’ care.

G.A.C. testified that at that time, she had all the services and tools necessary to provide for

Z.K.C.’s care. In January 2013, the district court closed the child protection file over the

county’s objection. At that point, Z.K.C. had been in the county’s custody for 13 months.

       In February 2015, CCCSS received a report that Z.K.C. had arrived at school with

a mark on his cheek. Z.K.C. said that G.A.C. pinched and scratched him when she was

angry. Z.K.C. also had a new mark on his forehead that was not there the day before. As

of that date, Z.K.C. has missed 15 days of school, 7 of which were unexcused absences.

The school reported that it had difficulty reaching appellants when Z.K.C. was absent. Due

to the then-current reports of alleged physical abuse, the family’s extensive child protection

history, and reports that appellants were using methamphetamine again, law enforcement

placed Z.K.C. on a 72-hour health and welfare hold. CCCSS filed a CHIPS petition on

behalf of Z.K.C. and outlined its investigation. The petition alleged that Z.K.C. was in

need of protection or services because (1) he was the victim of physical abuse, (2) he was


                                              5
without proper parental care, and (3) his behavior, condition, or environment was injurious

or dangerous to himself or others.

       In April 2015, pursuant to an Alford-type plea, the parents admitted the allegations

of the CHIPS petition. At the same hearing, CCCSS filed a termination of parental rights

petition pursuant to Minn. Stat. § 260C.301, subds. (1)(b)(2), (4), (5), and (8) (2014). The

district court found that “[i]t is in the best interest and safety of [Z.K.C.] for this matter to

proceed to permanency. [Z.K.C.] has and continues to experience chronic neglect in

[appellants’] care which has had a significant impact on his life.” The order concluded that

Z.K.C. “is a child in need of protection or services as it relates to the CHIPS Petition” and

ordered Z.K.C. to remain in the care of CCCSS. A guardian ad litem (GAL) report from

May 2015 noted that Z.K.C. was “functioning fairly well since his placement with no new

concerning behaviors” and indicated that there have been “[n]o safety concerns since

[Z.K.C.’s] placement in foster care and supervised visitation with his parents.” At that

time, according to county records five-year-old Z.K.C. had spent a cumulative 475 days

out of his parents’ care, or approximately one-third of his life.

       Following trial, the district court concluded that clear and convincing evidence

existed to terminate appellants’ parental rights. The district court determined that four

statutory grounds justified termination: (1) appellants substantially, continuously, or

repeatedly refused or neglected to comply with the duties imposed upon them by the parent

and child relationship; (2) appellants were palpably unfit to be a party to the parent and

child relationship; (3) following the child’s placement out of the home, reasonable efforts

failed to correct the conditions leading to the placement; and (4) the child was neglected


                                               6
and in foster care and appellants’ circumstances, condition, or conduct precluded

reunification. Minn. Stat. § 260C.301, subd. 1(b)(2), (4), (5), (8). After making detailed

and thorough findings of fact, the district court concluded that clear and convincing

evidence supported each of these grounds and that “[i]t is in the best interest of the child

that [appellants’] parental rights be terminated.” Each parent filed a separate appeal, and

this court consolidated those appeals.

                                      DECISION

       Whether to terminate parental rights is discretionary with the district court. In re

Welfare of Child of R.D.L., 853 N.W.2d 127, 136-37 (Minn. 2014). While a reviewing

court conducts a close inquiry into the evidence, it also gives “considerable deference” to

the district court’s termination decision. In re Welfare of Children of S.E.P., 744 N.W.2d
381, 385 (Minn. 2008). The reviewing court will affirm the termination of parental rights

if “at least one statutory ground for termination is supported by clear and convincing

evidence and termination is in the child’s best interests.” In re Welfare of Children of R.W.,

678 N.W.2d 49, 55 (Minn. 2004); Minn. Stat. § 260C.301, subd. 1(b) (2014). The “best

interests of the child” are the “paramount consideration” in a termination of parental rights

proceeding. Minn. Stat. § 260C.301, subd. 7 (2014). A decision that termination is in the

child’s best interests is reviewed for an abuse of discretion. In re Welfare of Children of

J.R.B., 805 N.W.2d 895, 901-02 (Minn. App. 2011), review denied (Minn. Jan. 6, 2012).

       Presumption of Palpable Unfitness

       Generally, a natural parent is presumed to be a “fit and suitable person to be

entrusted with the care of his or her child,” and the petitioner must prove by clear and


                                              7
convincing evidence that a parent is palpably unfit. In re Welfare of A.D., 535 N.W.2d
643, 647 (Minn. 1995). But “[i]t is presumed that a parent is palpably unfit to be a party

to the parent and child relationship upon a showing that . . . the parent’s custodial rights to

another child have been involuntarily transferred to a relative.” Minn. Stat. § 260C.301,

subd. 1(b)(4). When the statutory presumption of palpable unfitness is established by a

prior involuntary transfer of custody, the burden shifts to the parent to rebut the

presumption by “affirmatively and actively demonstrat[ing] her or his ability to

successfully parent a child.” In re Welfare of Child of T.D., 731 N.W.2d 548, 554 (Minn.

App. 2007) (quotation omitted).

       G.A.C.’s parental rights to her eldest two children were involuntarily transferred

and she therefore bears the burden of rebutting the presumption of palpable unfitness.

G.A.C. argues that she actively engaged in supervised visits, parenting sessions, and court-

ordered psychological evaluations.       But G.A.C.’s participation in programming is

insufficient to rebut the statutory presumption that she is palpably unfit to parent. A parent

“must do more than engage in services and must demonstrate that his or her parenting

abilities have improved.” In re Welfare of J.W., 807 N.W.2d 441, 446 (Minn. App. 2011)

review denied (Minn. Jan. 6, 2012) (quotations omitted). Further, the “parent must

affirmatively and actively demonstrate her or his ability to successfully parent a child.” Id.

(quotation omitted). The testimony does not elaborate on any skills that G.A.C. learned to

enable her to provide consistent and ongoing daily care for Z.K.C.; superficial compliance

with court-ordered services is insufficient to rebut the presumption. See In re Welfare of

Child of D.L.D., 771 N.W.2d 538, 543-44 (Minn. App. 2009) (finding appellant-mother


                                              8
did not rebut presumption of palpable unfitness where her apparent willingness to

cooperate with services and present herself in a better light was superficial). The district

court found that “[e]ven in light of the extraordinary services that have been provided to

[appellants], they have been unable to embrace change and sustain change to ensure

[Z.K.C.’s] needs are being met.”

       G.A.C. further argues that she has demonstrated sobriety, has ensured Z.K.C.’s

physical health, and has a stable home in a good neighborhood. However, the trial

testimony reveals that appellants have a history of alcohol- and chemical-abuse, often

associated with instances of domestic violence in the home. The district court detailed

G.A.C.’s past and present chemical use and found that she “failed to embrace and utilize

services to address [her] chronic chemical use and addictions.” As the district court

recognized, “[t]his is no environment for a child, and is illustrative of the neglect that

[Z.K.C.] has suffered.” At trial, a case worker with Families in Transition Services testified

that she conducted approximately 43 home visits with Z.K.C. The witness testified that

the visits generally went “well,” but stated that G.A.C. appeared to be under the influence

of chemicals during 2 visits, appellants were late to 19 visits, and appellants were ill or

unengaged during 10 visits. A parenting attachment expert testified that the “home

environment was extremely problematic,” and that Z.K.C. was “fending for himself” and

had not formed a secure attachment with his parents. The district court found this testimony

credible.

       “Whether a parent’s evidence satisfies the burden of production must be determined

on a case-by-case basis.” J.W., 807 N.W.2d at 446. Here, G.A.C. failed to present evidence


                                              9
at trial that she has the skills to successfully parent Z.K.C. On this record, the district court

did not err by determining that G.A.C. failed to rebut the presumption of palpable unfitness.

       Independent Statutory Ground for Termination: Neglect of Parental Duties

       A statutory basis to involuntarily terminate parental rights exists if one or more of

nine conditions exist. Minn. Stat. § 260C.301, subd. 1(b). One such condition is when:

                     [T]he parent has substantially, continuously, or
              repeatedly refused or neglected to comply with the duties
              imposed upon that parent by the parent and child relationship,
              including . . . providing the child with the necessary food,
              clothing, shelter, education and other care and control
              necessary for the child’s physical, mental, or emotional health
              and development. . . .

Minn. Stat. § 260C.301, subd. 1(b)(2).

       The district court found that Z.K.C. was “the victim of chronic neglect” in

appellants’ care, and clear and convincing evidence in the record supports this

determination. As of trial, Z.K.C. had spent a cumulative 475 days out of his parents’ care,

or approximately one-third of his life. CCCSS social workers testified as to Z.K.C.’s

condition prior to being placed outside of the home. CCCSS received 20 reports of

Z.K.C.’s maltreatment, making him the “second most reported on child in all of Carver

County.” Z.K.C. experienced chaos, stress, exposure to illegal chemicals, and exposure to

domestic violence in the home. Child protection workers testified that they performed

home visits and were concerned about Z.K.C.’s developmental and cognitive delays. One

witness described Z.K.C. as looking tiny and “failing to thrive.” Z.K.C. did not meet his

developmental milestones and was developmentally behind his peers, requiring speech

therapy, occupational therapy, and physical therapy. Z.K.C. was not potty-trained at the


                                               10
age of five, even though G.A.C. acknowledged that this impacted his ability to start

kindergarten on time. Tellingly, Z.K.C. made significant improvements once he was

removed from appellants’ home and placed in foster care.

       CCCSS witnesses also testified about their experience with appellants. Appellants

failed to consistently obtain the services necessary to meet Z.K.C.’s needs. The CCCSS

professionals expressed concern about appellants’ ability to care for a child with special

needs, particularly since appellants did not agree that Z.K.C. was a special-needs child. An

attachment expert testified that “both parents said [Z.K.C.] has never been affected by

abuse, neglect, or trauma when there was lots of collateral evidence to suggest that simply

wasn’t the case.” The witness could not determine whether such a statement was “just

blatant dishonesty or a total lack of insight and acknowledgment about how they’ve

affected their son[,]” but testified that it had a long-term impact upon Z.K.C.’s health and

well-being.

       Appellants offer alternative interpretations of the testimony and argue that Z.K.C.

was well-nourished, had stable housing, attended preschool, received regular medical

attention, and was properly clothed. The factual record does not support appellants’

contentions. Moreover, we give considerable deference to the district court’s factual

determination because the district court is in a “superior position to assess the credibility

of witnesses.” In re Welfare of L.A.F., 554 N.W.2d 393, 396 (Minn. 1996). The district

court heard testimony from CCCSS social workers that Z.K.C. was neglected, exposed to

chemical-use and domestic violence, and was failing to develop. The district court found

this testimony credible, and clear and convincing evidence supports the findings. See


                                             11
S.E.P., 744 N.W.2d at 385 (instructing appellate courts to conduct a close inquiry into the

evidence, but to give “considerable deference” to the district court’s termination decision).

On this record, the district court did not abuse its discretion by ruling that appellants

neglected to comply with the duties imposed upon them by the parent and child

relationship.

       Reasonable Efforts Toward Reunification

       Appellants argue that the county did not make reasonable efforts to reunify Z.K.C.

with his parents. See Minn. Stat. § 260.012(a) (requiring county to make reasonable efforts

to reunify parent and child). The county claims it was relieved of its obligation because

G.A.C.’s rights to her eldest two children were involuntarily transferred. See id., § 260.012

(a)(4) (providing that reasonable efforts “are always required except upon a determination

by the court that . . . the parent’s custodial rights to another child have involuntarily

transferred to a relative”). Appellants argue that the district court erred by failing to make

specific findings that reunification efforts would be “futile.” See id., subd. (h) (allowing

district court to find that further efforts at reunification would be “futile”). Here the district

court did not make a finding that reunification efforts would be futile, but did make a

finding that the county made reasonable efforts to reunify. Because those findings have

substantial support in the record, we do not reach appellants’ argument.

       “Reasonable efforts at rehabilitation are services that go beyond mere matters of

form so as to include real, genuine assistance.” In re Welfare of Children of S.W., 727
N.W.2d 144, 150 (Minn. App. 2007), review denied (Minn. Mar. 28, 2007) (quotation

omitted). We review a district court’s reasonable-efforts findings for clear error, J.R.B.,


                                               12
805 N.W.2d at 901. In this case, the district court made findings at each hearing that

CCCSS made reasonable efforts to prevent Z.K.C.’s out-of-home placement. In its April

2015 order, the court noted that the county provided ongoing case management services,

partnership and ongoing collaboration with Z.K.C.’s school, child protection assessments,

interviews and observations of Z.K.C., conversations with the parents, safety and support

network meetings, safety planning, case planning, chemical testing, contacts with law

enforcement, review of reports, kinship referrals, coordination and collaboration with

treatment providers, and financial assistance to ensure Z.K.C.’s basic needs and access to

resources and services were being met. The district court reiterated that CCCSS made

reasonable efforts to prevent out-of-home placement and repeated these findings in its May

2015, June 2015, and July 2015 orders.

       The testimony and other evidence presented at trial supports the district court’s

findings. CCCSS provided appellants with a number of services, including: parenting

classes, supervised and unsupervised visitation, case consultation with agency staff and

safety consultants, chemical dependency treatment, domestic violence counseling,

marriage and individual therapy, coordination with pain clinics and medical providers,

psychological evaluations and behavioral assessments, foster care, trial home visits,

financial assistance, assistance with moving expenses, utility payments, daycare,

budgeting, transportation, and medical assistance. CCCSS social workers began working

with the family in September 2009, prior to Z.K.C.’s birth, and continued working with

them until the time of trial. The record supports the district court’s finding that the county




                                             13
satisfied its statutory obligation to undertake reasonable efforts to reunify Z.K.C. with his

parents.

       Despite the county’s efforts, appellants frequently cancelled appointments, failed to

take advantage of the services offered to them, and refused to recognize that there was a

problem. Evidence in the record supports the district court’s finding that “ZKC had

consistency as long as CCCSS was involved in providing services, but when the County

was no longer involved, [appellants] were inconsistent with appointments and follow

through.” CCCSS social workers testified to their concerns that Z.K.C. was not getting the

services he needed from his parents, who did not work on the assigned tasks from Z.K.C.’s

occupational and physical therapists between visits or provide him with a safe home

environment. The district court found that, “[a]s early as the initial CHIPs petition filed on

behalf of [Z.K.C.], there [were] concerns and worries that [appellants] were not going to

obtain the services necessary to meet [his] special needs, and [he] would fail to meet his

milestones. Those same concerns continue five (5) years later.” The district court’s finding

that the county made reasonable efforts to reunify Z.K.C. with his parents is supported by

clear and convincing evidence in the record.

       Case Plan

       Appellants argue that the termination of their parental rights is defective because

they were never given a written case plan. A written out-of-home placement plan must be

filed with the district court within 30 days after a child is placed in foster care. Minn. Stat.

§ 260C.212, subd. 1(a) (2014). The plan must describe the specific actions the parents can

take to eliminate or correct the problems which led to the child’s placement in foster care.


                                              14
Id., subd. 1(c). A written case plan is required in every case. In re Matter of Welfare of

Copus, 356 N.W.2d 363, 365-66 (Minn. App. 1984). However, the county’s failure to file

a case plan is not reversible error in the limited circumstance where the parents’ own lack

of cooperation prevented the county from constructing and providing a written case plan

and the evidence shows the parents were informed of the expectations. In re Welfare of

R.M.M. III, 316 N.W.2d 538, 542 (Minn. 1982).

       Here, the case worker provided case-planning services to appellants and drafted a

preliminary case plan. The case worker scheduled an appointment to meet with appellants

and their previous CCCSS case worker to have a “hand-over” meeting with the family.

G.A.C. cancelled the meeting, and the case worker had difficulty rescheduling with

appellants. Overall, the case worker testified that it was “very challenging” to meet with

appellants to update the case plan, and it was difficult to “provide the full scope of case

management services when there’s little engagement from the families.” As a result, the

written case plan was not finalized or filed with the district court.

       However, this record demonstrates that district court orders adequately informed

appellants of the county’s expectations, and that a finalized case plan would not have

provided additional guidance. See In re Welfare of J.J.L.B., 394 N.W.2d 858, 863 (Minn.

App. 1986) (affirming termination where lack of timely filed case plan was partly due to

parent’s lack of cooperation and prior court orders adequately informed the parent of what

needed to be done before children could return home), review denied (Minn. Dec. 17,

1986). In its April 2015 order, the district court stated that “[t]he parties agree and the

Court finds the case plan that is outlined in the Order of this matter is appropriate and is in


                                              15
the best interest of the child.” The district court ordered that: appellants shall cooperate in

the development of a case plan, W.J.C. shall complete a treatment program and a domestic

abuse assessment, G.A.C. shall have an updated psychological assessment, parents shall

participate in parenting classes and coaching sessions, parents shall abstain from mood-

altering chemicals including alcohol and submit to random chemical testing, and parents

shall participate in safety planning and the development of a safety and support network

for Z.K.C. The district court repeated these detailed case plan elements, sometimes with

some updated conditions, in its May 2015, June 2015, and July 2015 orders.

       We are aware that statutory authority provides that “[a]n out-of-home placement

plan shall be prepared.” Minn. Stat. § 260C.212, subd. 1(a). Under the canons of statutory

construction, the word “shall” creates a mandatory duty. See Minn. Stat. § 645.44, subd.

16 (2014) (“‘Shall’ is mandatory.”). Section 260C.212, subdivision (a), however, does not

preclude termination of parental rights if a county fails to provide a written case plan.

Therefore, we will not assume that a failure to provide a case plan is automatically fatal to

a termination. See generally, Hans Hagen Homes, Inc. v. City of Minnetrista, 728 N.W.2d
536, 541 (Minn. 2007) (noting that statutes can use “shall” “in two different contexts[,]”

distinguishing “shall” when a statute uses the word in its mandatory sense from a statute

that uses the word in its directory sense, and stating that the court could not “imply from

the word ‘shall’ that there would be specific but unexpressed consequences for

noncompliance with a statute”). Indeed, caselaw informs us that in rare cases, the failure

to finalize a case plan does not warrant reversal where it would be ineffectual. See Copus,
356 N.W.2d at 367 (noting that such situations will “rarely be present”).


                                              16
       Here, appellants were informed of the conditions they were required to satisfy in

order to effect a reunification with their son. The district court clearly articulated the case

plan elements with appellants each month between April and July 2015 in its written orders.

This evidence contradicts appellants’ arguments that they did not know what was expected

of them, and renders harmless any failure to provide a written case plan. See In re Welfare

of S.R.A., 527 N.W.2d 835, 838 (Minn. App. 1995) (refusing to reverse a termination of

parental rights for technical defects when outweighed by child’s best interest), review

denied (Minn. Mar. 29, 1995). Moreover, the district court found that “CCCSS provided

significant [c]ase planning, but it was difficult to provide the full scope of planning when

there was little engagement from the family.” The CCCSS case worker discussed the case

plan with appellants and they “could not identify any services that they believed would be

beneficial to them.” As the district court noted, neither the county nor the court can “force

parents to engage in services that they are not willing to engage in.” We therefore

determine that this is the rare case where the lack of a finalized case plan does not require

reversal.

       Best Interests of the Child

       An appellate court will affirm a district court’s termination of parental rights if “at

least one statutory ground alleged in the petition is supported by clear and convincing

evidence and termination of parental rights is in the child’s best interests.” In re Children

of T.R., 750 N.W.2d 656, 661 (Minn. 2008) (citations and quotations omitted). The child’s

best interests are the paramount consideration in a termination proceeding. Minn. Stat.

§§ 260C.001, subd. 2(a), .301, subd. 7 (2014).          A best-interests’ analysis requires


                                              17
consideration of the child and parent’s interests in preserving the parent-child relationship

and of any competing interests of the child. Minn. R. Juv. Prot. P. 39.05, subd. 3(b)(3);

see also J.R.B., 805 N.W.2d at 905 (“Competing interests [of the child] include such things

as a stable environment, health considerations[,] and the child’s preferences.” (quotation

omitted)).

       The district court’s best-interest finding is well-supported. Z.K.C. was five years

old at the time of trial and spent a cumulative 475 days out of his parents’ care. The district

court found that while appellants love Z.K.C., “they do not have the ability to place

[Z.K.C.’s] needs ahead of their own. If [Z.K.C.] were returned to [appellants’] care, [he]

would continue to fall behind, continue to be absent from school, and continue to be

exposed to the chemical use and domestic violence that exists in the . . . home.” These

findings are supported by the record given appellants’ well-documented history of

chemical abuse, domestic violence, and chronic neglect of their child. See R.M.M., 316
N.W.2d at 542 (affirming termination where parent’s inability to care for child “threatens

the mental and physical health” of the child); see also In re Welfare of A.J.C., 556 N.W.2d
616, 622 (Minn. App. 1996) (affirming termination of parental rights where “in spite of

[mother’s] love for her children, [she] has failed to comply with her parental duties,

basically due to her personal problems of alcoholism, drug addiction, low self-esteem, and

her tendency to involve herself in abusive relationships”).

       Termination will allow Z.K.C. to be adopted into a family that can meet his needs

for a safe, stable, and permanent home. The district court did not abuse its discretion by

determining that termination of appellants’ parental rights is in Z.K.C.’s best interests.


                                              18
Because a statutory ground for termination is supported by clear and convincing evidence

and termination is in Z.K.C.’s best interests, we affirm the termination of appellants’

parental rights to Z.K.C.1

       Affirmed.




1
  W.J.C. argues that his due-process rights were violated due to ineffective assistance of
counsel. Specifically W.J.C. argues that his trial counsel did not object throughout the
proceedings to the district court’s findings that the county made reasonable efforts. W.J.C.
did not raise this argument below and we decline to consider it for the first time on appeal.
See Thiele v. Stich, 425 N.W.2d 580, 582 (Minn. 1988) (noting appellate courts will not
consider matters not argued to and considered by the district court). Moreover, an appellate
court “will generally not review an ineffective-assistance-of-counsel claim that is based on
[litigation] strategy.” Andersen v. State, 803 N.W.2d 1, 10 (Minn. 2013). Further, for an
appellate court to grant a new trial based on ineffective assistance of counsel, W.J.C. would
need to prove that counsel’s representation fell below an objective standard of
reasonableness, and there is a reasonable probability that, but for counsel’s unprofessional
errors, the outcome of the proceedings would have differed. Gates v. State, 398 N.W.2d
398 N.W.2d 558, 561 (Minn. 1987). There is a strong presumption that counsel’s
performance was reasonable, Anderson, 803 N.W.2d at 10, and on this record, W.J.C. has
failed to meet his burden that if his counsel had objected, the outcome would have been
different.

                                             19